Title: To John Adams from Aaron Putnam, 20 May 1800
From: Putnam, Aaron
To: Adams, John



Respected Sir,
Charlestown 20 May 1800

immediately after I had the honor of an interview on Tuesday about noon 29th April I enter’d the stage, and by riding all night arrived at New York at 8.OC. the next morng, from whence I took the liberty to write you, which I hope you receiv’d  in due course—on my arrival here I found my suggistions in that communication fully verified with respect to the anxious solicitude of my Constituents, to know the result of the business of my embassy
I have endeavour’d to observe as much circumspection as possible—from the permission you gave of communicating to you any thing that should turn up respecting this business I now avail myself of that indulgence altho: nothing very material has arisen, I beg leave Sir to remind you of the observations I made respecting the purchase of the lands, that I conceived it would be expedient to purchase as soon as possible of all those proprietors that would sell at or near the prices specified on the plan as the probable value, that there was a probability, with a little address, of settling with all except two which would place a relative value on the lands of those two when appraised—I am now fully convinced of the propriety of those observations, their expectations of the establishment and having time to compose notes with each other daily increases the value of the lands in their own minds and will render its more difficult to effect a settlement without compulsions—our Legislature will be in Session in about ten days, I beg leave Sir to ask whither it would not be expedient to Direct an early application, and that the whole lands contemplated should be included in that application least some proprietor not now suspected should prove refractory, all this Sir is presuming that you have made your determination, if you have not I beg leave to observe that whilst at Phila and since my return here I have conversed with a great number of Persons whom I think the best informed and intirely disinterested, and have never found one, the secy of the Navy & Mr. Humphreyes excepted, that have not given a decided preference to this place for the Dock as well as Navy Yard & have conceive it inconsistent to seperate the Dock from the Navy Yard, that great inconveniences would arise on account of materials of every kind, that there would be nearly double the expence in Leabourers Officers to superintend & every thing relative to the business, that from Boston & the vicinity Salem & N. Port as many workmen as should be wanted on an emergency could be procur’d and then dismissed at pleasure, joined to this the perfect safety of the place from a marine Enemy nature having done every thing in that respect we could wish, being in the midst of population that any number of men that should be wanted for defense might be assembled at Pleasure—Materials brot: to the Spot by the Midd: Canal, in fact all circumstances sum to combine in painting out this as the most eligible place for the Dock as well as Navy Yard, these and everey other circumstance relating to this business are well known to you Sir and much more perfectly estimated than I have the power to describe—I blush Sir when I think of the incorrect Scrawl I committed to paper in such hurrey that morng  I left Phila. which I renewedly request you to pardon—
The Elections of Mass: have terminated very favourably, no short I verily believe to be the true interest of America is better known at the present time, and the people of New England more limited in measures to obtain & support the same, than they have been for several years past—
I most devoutly pray that the elections of this year may be as auspicious to America as those of this spring are to Massachusetts—I should esteem it Sir a particular indulgence to receive your desicion by the earliest opportunity with my most respectful complaints to Mrs. Adams
I have the honor to be Sir with the greatest respect / & esteem your devoted Friend and H Servant
Aaron Putnam